
	
		II
		112th CONGRESS
		1st Session
		S. 1977
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  that over-the-road bus drivers are covered under the maximum hours
		  requirements.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Driver Fatigue Prevention
			 Act.
		2.Amendment to the
			 Fair Labor Standards Act of 1938Section 13(b)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 213(b)(1)) is amended by inserting before the semicolon
			 the following: except a driver of an over-the-road bus as
			 defined in section 3038(a)(3) of the Transportation Equity Act for the 21st
			 Century (Public Law 105–178; 49 U.S.C. 5310 note).
		
